UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 28, 2014 MONSANTO COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware 001-16167 43-1878297 State of Incorporation (Commission File Number) (IRS Employer Identification No.) 800 North Lindbergh Boulevard St. Louis, Missouri63167 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:(314) 694-1000 Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13a-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At Monsanto Company’s 2014 Annual Meeting on January 28, 2014, of the 524,909,387 shares outstanding and entitled to vote, 453,690,682 shares were represented, constituting an 86.43% quorum.Each matter was determined by a majority of votes cast. The final results for each of the matters submitted to a vote of shareowners at the Annual Meeting are as follows: Item No. 1: ELECTION OF DIRECTORS All of the board’s nominees for director were elected to serve until the Company’s 2015 Annual Meeting or until their respective successors are elected and qualified, by the votes set forth in the table below: Votes Cast For Votes Cast Against Nominee Number % of Votes Cast Number % of Votes Cast Abstain Broker Non-Votes Gregory H. Boyce 97.88% 2.11% Laura K. Ipsen 98.89% 1.10% William U. Parfet 98.24% 1.75% George H. Poste, Ph.D., D.V.M. 98.86% 1.13% Item No. 2: RATIFICATION OF AUDITORS The appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal 2014 was ratified by the shareowners, by the votes set forth in the table below: Votes Cast For Votes Cast Against Number % of Votes Cast Number % of Votes Cast Abstain Broker Non-Votes 99.01% 0.98% 0 Item No. 3: ADVISORY APPROVAL OF EXECUTIVE COMPENSATION The shareowners approved, on an advisory (non-binding) basis, executive compensation, by the votes set forth in the table below: Votes Cast For Votes Cast Against Number % of Votes Cast Number % of Votes Cast Abstain Broker Non-Votes 97.74% 2.25% Item No. 4: SHAREOWNER PROPOSAL ONE The shareowners did not approve the shareowner proposal presented at the meeting requesting a report related to labeling of food produced with genetic engineering, as evidenced by the votes set forth in the table below: Votes Cast For Votes Cast Against Number % of Votes Cast Number % of Votes Cast Abstain Broker Non-Votes 4.16% 95.83% Item No.5: SHAREOWNER PROPOSAL TWO The shareowners did not approve the shareowner proposal presented at the meeting requesting a report on certain matters related to GMO products, as evidenced by the votes set forth in the table below: Votes Cast For Votes Cast Against Number % of Votes Cast Number % of Votes Cast Abstain Broker Non-Votes 6.51% 93.48% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MONSANTO COMPANY Dated:January 28, 2014 By: /s/Jennifer L. Woods Name:Jennifer L. Woods Title:Assistant Secretary
